United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.B., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERAL REVENUE SERVICE,
Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0667
Issued: March 3, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2021 appellant filed a timely appeal from an October 1, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish that an injury
occurred in the performance of duty on May 20, 2020, as alleged.
FACTUAL HISTORY

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the issuance of the October 1, 2020 decision, OWCP received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

On June 1, 2020 appellant, then a 55-year-old internal revenue agent, filed a traumatic
injury claim (Form CA-1) alleging that on May 20, 2020 she fractured her left upper extremity
while in the performance of duty. She further explained that, while working from home, she
tripped and fell while trying to kick a toy to her cat. On the reverse side of the claim form B.D.,
an employing establishment supervisor, indicated that appellant was in telework status and that the
incident occurred during scheduled work hours, but controverted the claim, contending that
appellant was not in the performance of duty. Appellant stopped work on the date of injury and
returned to work with restrictions on June 8, 2020.
In a June 3, 2020 development letter, OWCP informed appellant of the deficiencies of her
claim. It advised her of the type of factual and medical evidence needed to establish her claim and
afforded her 30 days to submit the necessary evidence.
In a statement dated June 8, 2020, appellant indicated that at the time of her injury, she was
walking to her home office when she noticed a cat toy in her path. While trying to kick it toward
her cat, her right foot skidded on the floor and she fell, landing on her left arm and face. Appellant
indicated that she believed she was in the performance of duty at the time of the injury, because
she was ordered to work from home until further notice due to the closing of federal buildings due
to COVID-19.
In a report dated May 21, 2020, Dr. Russell M. LaFrance, a Board-certified orthopedic
surgeon, diagnosed appellant with a left proximal humerus fracture including the greater tuberosity
with endosteal scalloping in the humeral head. He noted a history that she fell while kicking a cat
toy across her wood floor.
By decision dated July 8, 2020, OWCP denied appellant’s claim, finding that she had not
established that her injury was sustained in the performance of duty. It found that she was injured
while working from home and engaged in an act for personal comfort and convenience. OWCP
further noted that the personal comfort doctrine did not apply to employees working at home and
that only activities directly related to official duties were covered. It further found that the activity
appellant was engaged in at the time of her injury was not directed to the actual performance of
the duties of her federal employment. Consequently, OWCP concluded that the requirements had
not been met to establish an injury or medical condition as defined by FECA.
On August 6, 2020 appellant requested a review of the written record by a representative
of OWCP’s Branch of Hearings and Review. In support of her request, she submitted a second
statement reiterating that she believed she was in the performance of duty when she was injured,
because she was instructed to work from home effective March 23, 2020. Appellant also explained
that, due to the sensitive nature of her work materials involving taxpayer information, she utilized
a confined space in her home as an office, and when she finishes her coffee in the morning, she
takes the cup downstairs to her kitchen so that it does not take up necessary office space. She
related that on May 20, 2020 she was returning to her home office from the kitchen and tried to
kick a toy to her cat, missed, and went flying onto the ground in front of her stairs.
By decision dated October 1, 2020, OWCP’s hearing representative affirmed OWCP’s
denial of the claim.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”6 The phrase
“sustained while in the performance of duty” has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of “arising out of and in the
course of employment.”7 The phrase “in the course of employment” is recognized as relating to
the work situation, and more particularly, relating to elements of time, place, and circumstance.
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be stated to be engaged in the master’s business, at a place where the employee may
reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his employment or engaged in doing something incide ntal
thereto.8 This alone is insufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting, but also a causal concept, the requireme nt being that the
employment caused the injury. 9
Its procedures provide that ordinarily, the protections of FECA 10 do not extend to the
employee’s home, but there is an exception when the injury is sustained while the employee is
performing official duties. In situations of this sort, the critical problem is to ascertain whether at
the time of injury the employee was in fact doing something for the benefit of the employer.11
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

5 U.S.C. § 8102(a).

7

See D.L., Docket No. 19-0276 (issued April 20, 2020); M.T., Docket No. 17-1695 (issued May 15, 2018); S.F.,
Docket No. 09-2172 (issued August 23, 2010); Charles Crawford, 40 ECAB 474, 476-77 (1989).
8

See M.T., id.; Mary Keszler, 38 ECAB 735, 739 (1987).

9

See M.T., id.; Eugene G. Chin, 39 ECAB 598, 602 (1988).

10

Supra note 1.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(f)(1) (August 1992);
see also M.T., Docket No. 16-0927 (issued February 13, 2017); S.F., Docket No. 09-2172 (issued August 23, 2010).

3

In determining whether an injury occurs in a place where the employee may reasona bly be
or constitutes a deviation from the course of employment, the Board will focus on the nature of
the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment. 12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury in the
performance of duty on May 20, 2020, as alleged.
As noted above, for employees performing official duties at home, OWCP has provided
that employees must be directly engaged in the performance of their duties to be covered under
FECA.13 Appellant alleged that she was injured when she kicked a toy to her cat. Her actions
constitute a deviation from the course of employment. At the time of the slip and fall, appellant
was not engaged in an activity essential to her employment or reasonably incidental to the duties
that she was hired to perform. 14 The Board thus finds that the injury she sustained did not occur
in the performance of her federal employment duties.
For these reasons, the Board finds that appellant has not met her burden of proof to establish
an injury in the performance of duty on May 20, 2020, as alleged.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury, in the
performance of duty on May 20, 2020, as alleged.

12

See A.S., Docket No. 17-1880 (issued December 12, 2018); T.C., Docket No. 16-1070 (January 24, 2017).

13

Supra note 1

14

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the October 1, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

